Citation Nr: 1021722	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-03 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
status post fusion, prior to April 17, 2009.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status post fusion, from April 17, 2009.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, W.L.  




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1978 to 
December 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted the appellant's claim for service 
connection for degenerative disc disease of the lumbar spine, 
status post fusion, and assigned an initial evaluation of 10 
percent, effective from June 12, 2007.  During the pendency 
of the appeal, a December 2009 rating decision granted an 
evaluation of 20 percent from April 17, 2009.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for an increased evaluation for degenerative disc 
disease of the lumbar spine, status post fusion, remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  From June 12, 2007 through April 16, 2009, the 
appellant's degenerative disc disease of the lumbar spine was 
manifested by complaints of pain productive of forward 
flexion of not less than 60 degrees, a combined range of 
motion of the thoracolumbar spine of not less than 120 
degrees, with no significant fatigue, weakness, lack of 
endurance, or incoordination with repetition, no 
incapacitating episodes, and no muscle spasms, guarding, or 
localized tenderness resulting in abnormal gait or abnormal 
spinal contour.   

2.  From April 17, 2009, the appellant's degenerative disc 
disease of the lumbar spine has been manifested by complaints 
of pain productive of more than 30 degrees forward flexion, 
with no significant increase in limitation of motion upon 
repetition due to fatigue, weakness, lack or endurance or 
incoordination, no incapacitating episodes, and no ankylosis 
of the thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
status post fusion, prior to April 17, 2009, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5241, 5242, 5243 (2009).  

2. The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
status post fusion, from April 17, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5241, 5242, 5243  (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the April 2008 rating decision granted the 
appellant's claim for service connection for degenerative 
disc disease of the lumbar spine, status post fusion, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the April 2008 rating decision does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the appellant 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The December 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the disability at issue (38 C.F.R. § 4. 71a, DC 5243), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
January 2008 and April 2009.  The appellant has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The January 2008 and April 2009 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or misaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

The appellant's low back disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5242-5241 (2009).  The 
General Rating Formula states that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease: a 20 percent disability rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 40 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine; and, 
a 100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are rated separately under an appropriate diagnostic code.  
Id. at Note (1).

Additionally, Diagnostic Code 5243 provides that 
intervertebral disc syndrome is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating IVDS), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note (1).

III.  Analysis

A.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 17, 2009

The appellant has contended that he is entitled to an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine, prior to April 17, 2009.  As noted 
above, service connection has been established for the 
disability at issue from June 12, 2007.  For the reasons that 
follow, the Board finds that a higher rating is not 
warranted.

In a January 2008 VA examination, the appellant demonstrated 
forward flexion of the lumbosacral spine of 88 degrees, 
extension of 30 degrees, left lateral flexion of 28 degrees, 
right lateral flexion of 28 degrees, left lateral rotation of 
28 degrees, and right lateral flexion of 70 degrees.  The 
appellant stopped after four or five repetitive motions 
because he became stiff.  However, the range of motion did 
not change.  There was no evidence of additional functional 
loss due to repetition, weakness, excess fatigability, or 
incoordination.  The April 2008 VA examination report 
therefore represents the most severe picture of the 
appellant's functional limitations.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 
(2009).  It was reported that the spine was painful on motion 
during the examination.  There was no evidence of fixed 
deformity or ankylosis.  There was evidence of bilateral 
spasm in the lumbosacral area.  However, the VA examiner did 
not indicate that the appellant had an abnormal gait or 
abnormal spinal contour.  The January 2008 VA examination 
report reflects that the appellant was able to walk without 
any assistive devices.  The straight leg test was bilaterally 
negative.  A January 2008 x-ray report indicates there was no 
significant interval change from an October 2007 x-ray 
report.  

A June 2008 VA treatment record indicates the appellant was 
unable to bend 30 degrees, but his range of motion was within 
normal units.  The VA treatment record also notes that the 
appellant was unable to extend both legs straight.  He had to 
bend the knees to be comfortable.  However, the leg raise 
test was negative and the appellant was able to squat.  

Several VA treatment records note that the appellant uses a 
motorized wheelchair for mobility.  An April 2008 VA 
treatment record indicates the wheelchair was provided by his 
representative since he was denied a wheelchair by the VA.  A 
June 2008 VA treatment record notes that the appellant had 
been in a wheelchair for five months.  However, the January 
2008 VA examination report indicated the appellant was able 
to walk.

Applying the relevant diagnostic criteria to the results 
reported above, the appellant's functional limitations due to 
service-connected degenerative disc disease of the lumbar 
spine lumbar are most consistent with the currently assigned 
10 percent disability rating, prior to April 17, 2009.  See 
38 C.F.R. § 4.71a, Spine Rating Formula.  There has been no 
demonstration by competent clinical evidence that, at any 
time during the period from June 12, 2007 through April 16, 
2009, the appellant demonstrated forward flexion of the 
thoracolumbar spine of 60 degrees or less, or a combined 
range of motion of the thoracolumbar spine of 120 degrees or 
less.  Although the January 2008 VA examination report 
indicated that there was evidence of bilateral spasm in the 
lumbosacral area, the VA examiner did not indicate that the 
appellant had an abnormal gait or abnormal spinal contour.  
Absent such evidence, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher rating under the Spine Rating Formula.

The Board has considered whether the appellant had additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as noted 
above, in the January 2008 VA examination report, there was 
no evidence of additional functional loss due to repetition, 
weakness, excess fatigability, or incoordination.   Therefore 
the appellant is not entitled to a higher evaluation due to 
additional functional impairment due to pain, weakness or 
fatigue.  

Note (1) of the General Rating formula provides that an 
appellant may be separately evaluated for any associated 
objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The 
January 2008 VA examination report reflects that the 
appellant complained of pain going down his left leg, which 
the VA examiner noted would involve the L5, S1 sciatic nerve.  
However, the VA examiner also noted that the sensory 
examination appeared to be within normal limits according to 
the monofilament test.  There is no evidence that appellant 
had radiculopathy or any other neurological abnormalities 
during the period on appeal, prior to April 17, 2009.  
Therefore, the Board finds a separate evaluation for a 
neurological abnormality is not required. 

The Board has also considered whether any alternate 
diagnostic code might provide the appellant with a higher 
rating.  The appellant reported spending time in bed due to 
his back condition, there is no evidence the appellant had 
incapacitating episodes as defined by 38 C.F.R. § 4.71a, 
Formula for Rating Intervetebral Disc Syndrome.  Under 
Diagnostic Code 5243, an incapacitating episode is defined as 
a period of acute signs and symptoms due to intervetebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  There is no evidence 
that the appellant was prescribed bed rest by a physician 
prior to April 17, 2009.  Therefore, he did not experience 
incapacitating episodes for purposes of Diagnostic Code 5243.

While the Veteran is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period prior to April 17, 2009 are 
consistent with the assigned schedular evaluation.

Under Thun v. Peake, the Board must also review whether 
referral for an extraschedular rating is warranted.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule; therefore, 
the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96; see also Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate is 
required for extraschedular consideration referral).

The schedular evaluation for the appellant's low back 
disability for the period prior to April 17, 2009, is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  Although the appellant was not employed 
during the period on appeal, an October 2007 private medical 
record dictated by S.K., M.D., reflects that the appellant 
could work a 40 hour work week with limited activities.  As a 
result, it does not appear that the appellant has an 
"exceptional or unusual" disability.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, 22 Vet. App. at 115.

In sum, the Board finds the preponderance of the evidence of 
record reveals manifestations consistent with the 10 percent 
evaluation for degenerative disc disease of the lumbar spine, 
status post fusion, prior to April 17, 2009.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   

B.  Entitlement to an initial evaluation in excess of 20 
percent from April 17, 2009

The December 2009 rating decision granted an increased 
evaluation of 20 percent, effective April 17, 2009.  For the 
reasons that follow, the Board finds that an evaluation in 
excess of 20 percent is not warranted from April 17, 2009.
 
An April 17, 2009 VA examination report indicates the 
thoracolumbar spine had forward flexion of 80 degrees, 
extension of 5 degrees, left lateral flexion of 20 degrees, 
left lateral rotation of 15 degrees, right lateral flexion of 
20 degrees, and right lateral rotation of 15 degrees.  There 
was objective evidence of pain on active range of motion, and 
following repetitive motion.  There were additional 
limitations after three repetitions.  After repetitive 
motion, the thoracolumbar spine had forward flexion of 70 
degrees, extension of 0 degrees, left lateral flexion of 20 
degrees, left lateral rotation of 15 degrees, right lateral 
flexion of 20 degrees, and right lateral rotation of 15 
degrees.  There was no thoracolumbar spine ankylosis.  The 
Lasegue's sign test was positive.  The appellant had left and 
right muscle spasms, guarding, pain with motion, and 
tenderness severe enough to be responsible for abnormal gait 
or abnormal spinal contour.  The appellant reported that he 
uses a wheelchair for mobility and is unable to walk more 
than a few yards.  A June 2009 VA treatment record notes that 
the appellant walked bent over at the waist, but was able to 
move quite quickly and did not seem to be in any pain.  

Applying the relevant diagnostic criteria to the results 
reported above, the appellant's functional limitations due to 
service-connected degenerative disc disease of the lumbar 
spine lumbar are most consistent with the currently assigned 
20 percent disability rating, from April 17, 2009.  See 
38 C.F.R. § 4.71a, Spine Rating Formula.  At no time from 
April 17, 2009 did the appellant demonstrate forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Absent such evidence, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
higher rating under the Spine Rating Formula.

The Board has considered whether the appellant had additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although there 
were additional limitations after three repetitions of the 
range of motion test in the April 2009 VA examination, the 
appellant still had forward flexion of 70 degrees after 
repetitive motion, much greater than the 30 percent 
limitation required for a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5242, 5243.  
Therefore, the Board finds that the appellant is not entitled 
to a higher evaluation due to additional functional 
impairment from pain, weakness or fatigue.  

Note (1) of the General Rating formula provides that an 
appellant may be separately rated for any associated 
objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The 
April 2009 VA examination report reflects that the appellant 
described tingling and throbbing type pain in his left and 
right legs to the April 2009 VA examiner.  However, he had a 
normal sensory exam in his upper and lower extremities, which 
included vibration, pain, light touch and position sense 
tests.  He had no abnormal sensation in either extremity.  
The June 2009 VA treatment record reflects that the appellant 
denied paralysis, weakness, or paresthesias.  There is no 
evidence that appellant had radiculopathy or any other 
neurological abnormalities during the period on appeal, from 
April 17, 2009.  Therefore, the Board finds a separate 
evaluation for a neurological abnormality is not required. 

The Board has also considered whether any alternate 
diagnostic code might provide the appellant with a higher 
rating.  The April 2009 VA examination report reflects that 
the appellant reported having incapacitating episodes for the 
thoracolumbar region.  He told the VA examiner he was on bed 
rest daily to three times a week.  An April 2009 letter from 
M.G., M.D., a VA physician, states that the appellant spends 
most of his time in bed (about 80%) out of 24 hours.  
However, there is no indication the appellant's bed rest was 
prescribed by a physician.  As noted above, under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervetebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Therefore, although the appellant 
reports spending most of his time in bed, the evidence does 
not support a finding that he experiences incapacitating 
episodes for purposes of Diagnostic Code 5243.

While the Veteran is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period from April 17, 2009 are 
consistent with the assigned schedular evaluation.

The schedular evaluation for the appellant's low back 
disability for the period from April 17, 2009, is not 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The appellant has not reported significant treatment, 
hospitalization or symptoms unaccounted for by the ratings 
schedule.  Although there is evidence the appellant's 
disability may interfere with employment, it does not appear 
that the appellant has an "exceptional or unusual" 
disability.  In comparing the appellant's disability level 
and symptomatology to the rating schedule, the degree of 
disability throughout the entire appeal period under 
consideration is contemplated by the rating schedule and the 
assigned rating is, therefore, adequate.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, 22 Vet. App. at 115.

In conclusion, the Board finds the preponderance of the 
evidence of record reveals manifestations consistent with the 
20 percent evaluation for degenerative disc disease of the 
lumbar spine, status post fusion, from April 17, 2009.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).   


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, status 
post fusion, prior to April 17, 2009, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine, status 
post fusion, from April 17, 2009, is denied.


REMAND

In April 2009, the appellant filed a claim for a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  The RO sent the appellant VCAA letters concerning 
the claim for TDIU in November 2009 and December 2009.  
However, there is no evidence that the claim has been 
adjudicated.  As such, the issue has not been developed for 
appellate consideration at this time.  If the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to service-connected disability, 
including for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating for compensation purposes based on individual 
unemployability, to include as a result of that disability, 
is warranted.  Id at 455.  As the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded to the RO for consideration.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).

Accordingly, the case is remanded for the following action:

Adjudicate the issue of whether TDIU is 
warranted.  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


